       Case 3:19-cv-00461-CWR-FKB Document 8 Filed 09/04/19 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION


AISHA T. CRUMP                                                                          PLAINTIFF

V.                                                              CAUSE NO: 3:19cv461-CWR-FKB

COMMERCIAL FURNITURE INSTALLATION, INC.                                             DEFENDANT



                    MOTION TO STRIKE DOCUMENTS [5], [6] and [7]


        COMES NOW, Plaintiff, Aisha Crump, by and through the Undersigned Counsel, sets forth

this her Motion to Strike Documents [5], [6], and [7] and in support hereof respectfully sets forth the

following:

1.      The subject case was filed before this Honorable Court on July 1, 2019 [1]. A Summons was

issued to Commercial Furniture Installation, Inc., care of Ronnie Hamlin, Registered Agent, 136 Byram

Business Center, Byram, MS 39272 [2]. Plaintiff thereafter filed a First Amended Complaint on July 15,

2019 [3].

2.      The Complaint, First Amended Complaint, and original Summons were served on July 16, 2019

to Ronnie Hamlin at the address on the Summons. The original Summons was filed as Returned Executed

on that date [4].

3.      On or about August 15th 2019, the undersigned counsel reviewed the records of the MS

Secretary of State and saw that the Registered Agent was changed by that time to Jackie Lee Armagost at

139 Richardson, Jackson, MS 39209.

4.      Seeing that no Answer was filed, and improperly believing that the wrong Registered Agent may

have been served, the undersigned counsel contacted this Court’s Clerk’s office and obtained direction

                                                  1
       Case 3:19-cv-00461-CWR-FKB Document 8 Filed 09/04/19 Page 2 of 4



on attempting to have a new Summons issued. The Clerk confirmed that the prior Summons needed to

be re-filed Unexecuted in order to have the new Summons issued. The same Summons that was

previously filed as Executed was thereafter subsequently later filed as Unexecuted on August 15, 2019 as

documents [5] and [6] based on a mistaken belief that the wrong Registered Agent was served. (There

were two filings because once the blank return was filed as document [5], the Clerk indicated that there

needed to be a reason stated for why the Summons was filed as Unexecuted, and that it needed to be re-

filed. The Undersigned Counsel’s office therefore wrote that the Registered Agent changed on the

return of service, and filed it again as document [6], Summons Returned Unexecuted.)

5.     A new Summons thereafter was issued for Commercial Furniture Inc. on August 16, 2019

naming the new registered agent by that time, Jackie Armagost [7].

6.     In sum, the records of the Secretary of State were examined at the time of filing so as to obtain

Mr. Hamlin’s name as Registered Agent. When no Answer was filed, the records were checked again so

as to reveal Mr. Armagost as the new Registered Agent as of August 15.

7.     Considering no Answer was filed, the undersigned counsel had a significant concern that the

wrong Registered Agent was initially served. This belief proved untrue, and was mistaken. In fact, the

Registered Agent changed on July 25, 2019 after proper service on July 16 as stated in the following

paragraph whereafter the first, original Summons was properly filed as Executed.

8.     The undersigned counsel respectfully attaches records of the Secretary of State as Exhibit “A”.

Those records reveal that the amendment to the Registered Agent from Mr. Hamlin to Mr. Armagost

occurred on July 25, 2019. That date was after the service was effectuated on the original Registered

Agent, Ronnie Hamlin, who was the Registered Agent at the time of filing, and at the time of service on

July 16, 2019. The original, first Summons was therefore properly filed as Executed following service to

Ronnie Hamlin, Registered Agent.

                                                   2
       Case 3:19-cv-00461-CWR-FKB Document 8 Filed 09/04/19 Page 3 of 4



9.      In light of the above, the Undersigned Counsel maintains service was properly effectuated

though understands this seeks only to strike documents the Undersigned believes are unnecessary.

10.     Since the Undersigned maintains that service was properly effectuated, Plaintiff wishes to clarify

the docket in this matter so as to request that documents [5], [6], and [7] be stricken (The Undersigned

Counsel therefore wishes to strike the improper representation that the original, first Summons was

Unexecuted).

11.     In the alternative and in addition, the Plaintiff specifically sets forth that she does not intend to

ask this Court to issue any Order establishing that service was in fact properly executed, that the

appropriate agent was in fact served, nor that the proper Summons was served or prepared. While

Plaintiff maintains that the original, first Summons was properly served to Registered Agent, Ronnie

Hamlin, Plaintiff and the Undersigned Counsel recognize that the first, original Summons was

improperly filed Unexecuted soley by the Undersigned Counsel and not by any action of the Court.

12.     Further, the second Summons was issued at the direction and request of the Undersigned

according to applicable rules requiring counsel to be responsible for the contents and issuance of

Summon(s). The Undersigned and Plaintiff seek only to strike what they contend is a good faith, but

mistaken representation to the Court that the original Summons was Unexecuted [5] and [6], as well as to

strike the new Summons the Undersigned prepared which was unnecessary [7], without requesting the

Court to enter any Order established which filing or Summons was needed.

13.     Plaintiff therefore understands that the Court can not establish that service was proper nor that

the proper filings were made. This is only to provide grounds to strike documents that Plaintiff

contends were improperly filed by the Undersigned Counsel (or issued by the Honorable Court soley at

the Undersigned Counsel’s request).

14.     Plaintiff respectfully prays that the requirement of a Supporting Memorandum be dispensed with

                                                     3
       Case 3:19-cv-00461-CWR-FKB Document 8 Filed 09/04/19 Page 4 of 4



given the relatively straightforward nature of this Motion.

        WHEREFORE PREMISES CONSIDERED, Plaintiff respectfully prays this Honorable Court

order Documents [5], [6] and [7] stricken without the Honorable Court taking any position on whether

service was proper, whether any Summon(s) were proper, nor any position that any filings were proper.

Plaintiff prays for whatever additional or alternative relief this Court deems appropriate.

        RESPECTFULLY SUBMITTED this, the 4th day of September, 2019


                                                          s/Michael R. Brown, Esq.
                                                          MICHAEL R. BROWN, ESQ.
                                                          ATTORNEY FOR PLAINTIFF
                                                          AISHA T. CRUMP

Michael R. Brown, Esq.
THE MICHAEL R. BROWN LAW OFFICES, PLLC
MS Bar # 99126
120 North Congress Street, Suite 710
Jackson, Mississippi 39201
Tel: (601) 948-5330
Fax: (601) 948-5415
Email: mbrown@mikelawms.com




                                                   4
